One Corporate CenterGAMCO Investors, Inc Rye, NY 10580-1422 Fax (914) 921-5392 www.gabelli.com For Immediate Release: Contact: Robert S. Zuccaro Executive Vice President and Chief Financial Officer (914) 921-5088 For further information please visit www.gabelli.com GAMCO Investors Inc. Reports Third Quarter Results - Revenues increase 28.4% - Operating income before management fee at $32 million up 39% - Other income has negative pre-tax swing of $31.3 million - Earnings of $0.29 per diluted share vs. $0.73 in prior year Rye, New York, November 7, 2011 – GAMCO Investors, Inc. (GAMCO) (NYSE: GBL) today announced third quarter 2011 earnings of $7.7 million or $0.29 per fully diluted share versus $20.1 million or $0.73 per fully diluted share in the third quarter 2010. Revenues increased $17.8 million or 28.4%,including $1.0 million in incentive fees, to $80.2 million in the third quarter of 2011 from $62.4 million in the prior year quarter which did not benefit from incentive fees.Operating income before management fee was $32.0 million, a 39.0% increase from $23.0 million in the prior year period.Operating margin, excluding management fee, increased to 40.0% in the 2011 quarter versus 36.9% in the 2010 quarter.Operating income was $30.7 million, a 57.4% increase from $19.5 million in the prior year period.Operating margin increased to 38.3% in the 2011 quarter versus 31.2% in the 2010 quarter. For the nine months ended September 30, 2011, earnings were $46.0 million or $1.72 per fully diluted share versus $41.9 million or $1.53 per fully diluted share in 2010.The current year nine month results include $5.6 million, or $0.10 per diluted share, of one-time costs directly related to the launch of a new closed end fund. Assets under Management (AUM) were $31.3 billion as of September 30, 2011, 6.2% higher than September 30, 2010 AUM of $29.5 billion but 13.3% below the June 30, 2011 AUM of $36.1 billion.During the third quarter 2011, we had net positive cash flows in AUM of approximately $899 million, including $347 million in open-end equity funds, $187 million in institutional and private wealth management, $94 million in closed-end funds and $252 million into our money-market fund. 1 Shareholders’ book value was $404.0 million or $15.09 per share at September 30, 2011.The Company ended the quarter with gross adjusted cash and investments of approximately $749 million, $262.0 million of debt (face value of $285.4 million), noncontrolling interests of $41.8 million and mandatorily redeemable interests of $1.5 million. Assets under Management – Up 6.2% from September 30, 2010 and 13.3% below June 30, 2011 AUM were $31.3 billion as of September 30, 2011, an increase of 6.2% from AUM of $29.5 billion at September 30, 2010 and 13.3% below the June 30, 2011 AUM of $36.1 billion. Highlights are as follows: - Our open-end equity funds’ AUM were $11.5 billion on September 30, 2011, 15.1% higher than the $10.0 billion on September 30, 2010 and 11.2% lower than the $12.9 billion on June 30, 2011. - Our closed-end funds had AUM of $5.4 billion on September 30, 2011, up 6.4% from $5.0 billion on September 30, 2010 but down 14.4% from $6.3 billion on June 30, 2011. - Our institutional and private wealth management business ended the quarter with $12.0 billion in AUM, declining 3.2% from the $12.4 billion on September 30, 2010 and 18.4% below the June 30, 2011 level of $14.7 billion. - Our investment partnerships’ AUM were $627 million on September 30, 2011 versus $466 million on September 30, 2010 and $609 million on June 30, 2011. - AUM in The Gabelli U.S. Treasury Money Market Fund, our 100% U.S. Treasury money market fund, which is ranked #1 by Lipper based on total return among 70 U.S. Treasury Money Market Funds for the twelve month period ended September 30, 2011, were $1.9 billion at September 30, 2011, increasing 15.3% from the $1.6 billion at both June 30, 2011 and September 30, 2010.1 1The Gabelli U.S. Treasury Money Market Fund (Fund) ranked #1 out of 70 funds for the one-year period ended September 30, 2011, #2 out of 60 funds for the five-year period and #2 out of 47 funds for the ten-year period.The rankings are based on total return over the length of the period.Past performance is not indicative of future results. Investment returns and yield will fluctuate. Income will be subject to federal income tax. An investment in the Fund is not guaranteed nor insured by the Federal Deposit Insurance Corporation or any government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund.During the respective periods, the Adviser has waived certain fees and reimbursed expenses.Without such reimbursements or waivers, return and rankings would have been lower. Investors should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The prospectus, which contains more complete information about this and other matters, should be read carefully before investing.You can obtain a prospectus by calling G.distributors, LLC at 1-800-GABELLI (1-800-422-3554),or by visiting http://www.gabelli.com. Distributed by G.distributors, LLC One Corporate Center, Rye, NY 10580 2 - In addition to management fees, we earn incentive fees for certain institutional client assets, assets attributable to preferred issues for our closed-end funds, our GDL Fund (NYSE: GDL) and investment partnership assets.As of September 30, 2011, assets with incentive based fees were $3.4 billion, unchanged from the $3.4 billion on September 30, 2010 and 10.5% below the $3.8 billion on June 30, 2011.The majority of these assets have calendar year-end measurement periods; therefore, our incentive fees are primarily recognized in the fourth quarter when the uncertainty is removed at the end of the annual measurement period. Revenues For the Quarter Investment advisory and incentive fees for the third quarter 2011 were $65.2 million, an increase of 29.8% from the $50.2 million reported in the 2010 quarter: - Open-end fund revenues for the third quarter 2011 were $30.4 million versus $23.9 million in third quarter 2010, an increase of 27.2%.Driving revenue growth was a 27.3% increase in average AUM to $14.0 billion in the 2011 quarter vs. $11.0 billion in the prior year period. - Our closed-end fund revenues rose 29.0% to $12.0 million in the third quarter 2011 from $9.3 million in third quarter 2010.Average closed-end fund AUM, excluding certain closed-end fund preferred share assets that generate annual performance based fees, rose 28.8%.Asset growth was driven by market performance and benefited from the launch of our new fund, the Gabelli Natural Resources, Gold & Income Trust (NYSE: GNT), which added $392 million in AUM during the first quarter of 2011. - Institutional and private wealth management account revenues, which are generally based upon beginning of quarter AUM, increased 33.7% to $21.8 million in third quarter 2011 from $16.3 million in third quarter 2010.The increase was primarily related to higher AUM due to market appreciation.During the third quarter of 2011, we earned $1.0 million in incentive fees from certain accounts that changed from an annual measurement period to a quarterly measurement period.There were no incentive fees recorded in the 2010 quarter. - Investment partnership revenues for third quarter 2011 were $1.1 million, an increase of 57.1% from $0.7 million in third quarter 2010 as average assets managed in these funds rose 41.4% quarter over quarter. Our institutional research services generated revenues of $3.4 million in the third quarter 2011, down 14.6% from $4.0 million in the third quarter 2010. Revenues from the distribution of our open-end funds and other income was $11.5 million for the third quarter 2011, an increase of $3.3 million or 40.3% from the prior year quarter of $8.2 million and was largely driven by higher average AUM in open-end equity funds. 3 For the Nine Months Investment advisory and incentive fees for the nine months ended September 30, 2011 were $197.4 million, an increase of 31.7% from the $149.9 million reported in the 2010 period: - Open-end fund revenues for the nine months ended September 30, 2011 were $89.6 million versus $69.2 million for the nine months ended September 30, 2010, an increase of 29.5% resulting from a 28.4% increase in average AUM. - Our closed-end fund revenues rose 34.8% to $36.4 million for the nine months ended September 30, 2011 from $27.0 million in 2010.Average AUM in our closed-end funds, excluding certain closed-end fund preferred share assets for which we earn our fees annually based upon performance, rose 33.4% and include $392 million in AUM from the launch of GNT during the first quarter of 2011. - Institutional and private wealth management account revenues increased 32.9% to $68.3 million for the nine months ended September 30, 2011 from $51.4 million for the nine months ended September 30, 2010.The increase was primarily related to higher incentive fees and higher AUM resulting from market appreciation.For the first nine months of 2011, we earned $6.6 million in incentive fees as compared to $1.8 million in the first nine months of 2010, in part due to certain accounts changing from an annual measurement period to a quarterly measurement period. - Investment partnership revenues for the nine months ended September 30, 2011 rose 31.8% to $2.9 million from $2.2 million in 2010, due primarily to an increase in AUM. Our institutional research services generated revenues of $11.3 million for the nine months ended September 30, 2011, down 5.4% from the nine months ended September 30, 2010 amount of $12.0 million. Revenues from the distribution of our open-end funds and other income was $33.4 million for the nine months ended September 30, 2011, an increase of $10.3 million or 44.5% from the prior year nine month period of $23.1 million.This increase resulted from the higher average AUM in open-end equity funds and an increased level of sales of load shares of mutual funds. Operating Income and Margin Operating income, which is net of management fee expense, rose $11.2 million, or 57.4%, to $30.7 million in the 2011 quarter versus $19.5 million in the prior year period.Operating margin was 38.3% in the 2011 quarter versus 31.2% in the prior year period.Operating income before management fee was $32.0 million in the third quarter 2011, versus $23.0 million in the third quarter 2010.For the third quarter 2011, the operating margin before management fee was 40.0% versus 36.9% in the third quarter of 2010.Management believes evaluating operating income before management fee is an important measure in analyzing the Company’s operating results.Further information regarding Non-GAAP measures is included in Notes on Non-GAAP Financial Measures and Table VII included elsewhere herein. 4 Operating income was $81.9 million for the nine months ended September 30, 2011, increasing 33.2% from the $61.5 million in the prior year nine month period.Operating margin was 33.8% for the nine months ended September 30, 2011, versus 33.2% in the prior year period.Operating income before management fee was $90.0 million for the nine months ended of 2011, versus $68.8 million in the prior year nine months ended.For both the nine months ended of 2011 and 2010 operating margin before management fee was 37.2%.Included in the nine month results of 2011 is $5.6 million in one-time pre-tax charges directly related to the launch of GNT in the first quarter of 2011. Other Income / (Expense) Other income/(expense), net, was a negative swing of $31.3 million ($0.62 per diluted share) resulting in an expense of $18.7 million in the third quarter of 2011 versus income of $12.6 million in the third quarter of 2010.Mark to market losses, largely unrealized, from investments in our mutual funds as well as proprietary capital in our alternative products were $14.3 million versus investment gains of $15.9 million in the 2010 quarter.Interest expense was $4.4 million in the 2011 quarter, $1.1 million higher than the prior year quarter due to an increase in total debt outstanding. Other income/(expense), net, was an expense of $8.8 million in the nine months ended of 2011 versus income of $5.3 million during the nine months ended of 2010.Investment income was $13.4 million lower and interest expense was $0.7 million higher in the 2011 period versus the year earlier period. Income Taxes The effective tax rate for the third quarter 2011 was 39.8% compared to 36.4% in the third quarter of 2010.The third quarter 2011 rate increase results from the change in the mix of operating income and investment losses which raises our effective state tax rate in addition to losses from consolidated partnerships for which no tax benefits are recorded at the corporate level.The tax liability or benefit from these partnerships flow directly to its partners and to the extent they relate to interests not held by GAMCO are included in net income attributable to noncontrolling interests.For the nine months ended September 30, 2011 the effective tax rate was 36.9% compared to the prior year period’s effective rate of 36.5%. Business and Investment Highlights - G.distributors, LLC, our new broker-dealer formed to distribute the Gabelli, GAMCO and Teton families of mutual funds, commenced operation on August 1, 2011. - GAMCO International SICAV has two active sub-funds, GAMCO Strategic Value and GAMCO Merger Arbitrage, which are marketed to our international clients.The GAMCO Strategic Value Fund invests in a broad range of readily marketable securities.The GAMCO Merger Arbitrage Fund invests in announced equity merger and acquisition transactions. 5 - In September, Gabelli & Company, Inc., our Institutional Research services subsidiary, held its 17th Annual Aircraft Supplier Conference featuring management presentations from several leading aerospace and defense companies, with an emphasis on industry dynamics, new technologies, and company fundamentals. Financial Highlights Statement of Financial Condition – Liquidity and Flexibility We ended the quarter with approximately $749 million in gross adjusted cash and investments versus $746 million at June 30, 2011 and $641 million at September 30, 2010.This included approximately $78.2 million invested in The Gabelli Dividend & Income Trust, The GDL Fund and Westwood Holdings Group, as well as other investments of $11.0 million, all classified as available for sale securities at September 30, 2011. We had adjusted cash and investments in securities, net of debt, noncontrolling interests and mandatorily redeemable shares, of $16.58 per share on September 30, 2011 compared with $16.57 per share on June 30, 2011 and $16.93 per share on September 30, 2010.We caution that this non-GAAP metric, while correct from an accounting point of view, is not always the same as investors would view cash-on-hand. Our liquid balance sheet provides access to financial markets and the flexibility to opportunistically add operating resources, repurchase stock and consider strategic initiatives, including acquisitions and lift-outs.We have a BBB rating from Standard & Poor’s and a Baa3 rating from Moody’s. The Company continues to have the flexibility of issuing any combination of senior and subordinate debt securities, convertible debt securities and common and preferred securities under its shelf of up to a total amount of $300 million. Shareholders’ book value was $404.0 million or $15.09 per share on September 30, 2011 compared to $405.1 million or $15.12 per share on June 30, 2011 and $441.1 million or $16.18 per share on September 30, 2010. Shareholder Compensation Dividends On August 2, 2011, our Board of Directors approved a quarterly dividend to $0.04 per share payable on September 27, 2011 to its Class A and Class B shareholders of record on September 13, 2011.The Board of Directors had previously approved a 33% increase from $0.03 per share in our regular quarterly dividend on May 6, 2011. GAMCO announced on November 7, 2011 that its Board of Directors approved a special dividend of $1.00 per share payable on November 22, 2011 to its Class A and Class B shareholders of record on November 17, 2011 as well as a quarterly dividend of $0.04 per share payable on December 27, 2011 to its Class A and Class B shareholders of record on December 13, 2011. 6 Share Repurchase and Stockholders’ Equity Since our IPO of six million shares at a price of $17.50 per share in 1999, we have returned $614 million to our shareholders.We have repurchased 7.3 million shares at an average price of $40.62 per share for an investment of $298.0 million and paid cumulative dividends of $316.2 million or $12.38 per share.From July 1, 2011 to November 7, 2011, the Company repurchased 11,752 of the Company’s shares at an average investment of $42.07 per share.There currently remain 582,372 shares available to be repurchased under our existing buyback plan. Fully diluted shares outstanding for the third quarter 2011 were 26.6 million, 6.3% lower than the third quarter 2010’s level of 28.4 million.Diluted shares outstanding were lower in the third quarter 2011 due to shares purchased under our Stock Repurchase Program and the repurchase of the Convertible notes during 2010.At September 30, 2011, the Company had 285,100 RSAs outstanding. Fourth Quarter Commentary While we generally do not provide projections as a matter of policy, we note that the fourth quarter of 2010 included $24.8 million of incentive fees ($0.30 per diluted share, net of related expenses and taxes) from our investment partnerships, closed-end fund preferred shares and institutional accounts and a charge of $5.8 million ($0.12 per diluted share, net of management fee and tax benefit) related to the acceleration of the vesting of restricted stock awards (“RSAs”).RSA expense in the fourth quarter of 2011 is expected to be less than $0.7 million and there can be no assurance that any incentive fees will be earned for this period.See notes D & E on page 8 in regard to the calculation of the per share impacts. 7 NOTES ON NON-GAAP FINANCIAL MEASURES A.Adjusted cash and investments per share: (in millions, except per share data) 9/30/2011 6/30/2011 12/31/2010 9/30/2010 Cash and cash equivalents $ Investments (trading) Total cash and investments (trading) Net amounts receivable from/(payable to) brokers Adjusted cash and investments (trading) Investments (available for sale) Gross adjusted cash and investments Less: Debt, noncontrolling interests and mandatorily redeemable shares Total adjusted cash and investments $ Shares outstanding Total adjusted cash and investments per share $ We believe adjusted cash and investments is a useful measure of the company’s liquidity for analytical purposes. Net amounts receivable from/(payable to) brokers reflect cash and cash equivalents held with brokers and cash payable for securities purchased and recorded on a trade date basis for which settlement occurs subsequent to period-end. B.Stockholders’ book value per share: (in millions, except per share data) 9/30/2011 6/30/2011 12/31/2010 9/30/2010 Stockholders' book value $ Shares outstanding Stockholders' book value per share $ C. Operating income before management fee expense is used by management for purposes of evaluating its business operations.We believe this measure is useful in illustrating the operating results of GAMCO Investors, Inc. (the “Company”) as management fee expense is based on pre-tax income before management fee expense, which includes non-operating items including investment gains and losses from the Company’s proprietary investment portfolio and interest expense.The reconciliation of operating income before management fee expense to operating income is provided in Table VII. D. Incentive fees, net of related expenses and taxes, per diluted share: Fourth (in thousands, except per share data) Quarter 2010 Performance fee revenue $ Related expenses and taxes Net income $ Incentive fees per share $ Diluted weighted average shares outstanding E. RSA expense, net of management fee and tax benefit, per diluted share: Fourth (in thousands, except per share data) Quarter 2010 Accelerated RSA expnse $ Related benefits and tax benefit Net loss $ Accelerated RSA expense per share $ Diluted weighted average shares outstanding 8 F. Operating income before management fee expense per share and other income, net per share is used by management for purposes of evaluating its business operations.We believe this measure is useful in comparing the operating and non-operating results of the Company for the purposes of understanding the composition of net income per fully diluted share.The negative swing of $31.3 million in other income is calculated by taking the expense of $18.7 million in the third quarter 2011 and subtracting the income of $12.6 million in the third quarter of 2010.The impact onfully diluted earnings per share of ($0.62) is derived by making certain necessary adjustments, as shown in the table below, to arrive at a net impact for each period and then calculating the difference.The reconciliation of operating income before management fee expense per share and other income, net per share to net income per fully diluted share is provided below. 3rd Quarter YTD September Operating income before management fee $ Management fee expense ) Tax expense ) Noncontrolling interest (expense)/income Operating income (after management fee and taxes) per fully diluted share $ Other income, net $ ) $ $ ) $ Management fee expense ) ) Tax expense ) ) Noncontrolling interest expense ) ) ) Other income, net (after management fee and taxes) $ ) $ $ ) $ Add back interest on convertible notes $
